DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 February 2022 has been entered.
 
Status of Claims
This office action is responsive to the amendment filed 28 February 2022. As directed by the amendment claims 1, 3, 5 and 7 have been amended, claims 8-13 have been added, and claim 6 has been cancelled. Thus, claims 1-5 and 7-13 are presently pending in this application.

Claim Objections
Claims 1-5, 7-9 and 13 are objected to because of the following informalities: the amendment dated 28 February 2022 to include the term “relatively” to describe various aspect of the invention leads to inconsistencies in element phrasing in dependent claims, to improve clarity and consistency the examiner recommends amending the claims as follows:
1. (currently amended) An artificial insemination device for animals, comprising: 
a cannula
an insertion tip 
a fixing element , the first frustoconical portion is smaller than the second frustoconical portion, and 
the fixing element is disposed to be offset by a distance from the insertion tip, to permit the fixing element to fix the cannula in position inside a body of a uterus of a subject animal after the insertion tip is inserted into the body of the uterus.  
2. (currently amended) The artificial insemination device for animals according to claim 1, wherein said first and second frustoconical portions 
3. (currently amended) The artificial insemination device for animals according to claim 2, wherein each of said first and second frustoconical portions diameter end from the insertion tip,  diameter end to the insertion tip
4. (currently amended) The artificial insemination device for animals according to claim 1, wherein said cannula 
5. (currently amended) The artificial insemination device for animals according to claim 3, wherein the larger diameter end 
7. (currently amended) An artificial insemination device for animals, comprising: 
a cannula; 
an insertion tip disposed on an end of the cannula, said insertion tip having one or more holes; and 
a fixing element disposed on the cannula, 
said fixing element comprising a tubular portion, a , the first frustoconical portion is smaller than the second frustoconical portion, 
each of the first and second frustoconical portions includes a wherein a diameter of the larger diameter end of the second frustoconical portion is larger than [[the]]a diameter of the larger diameter end of the first frustoconical portion.  
diameter end from the insertion tip, and to have a second orientation during removal of the cannula diameter end to the insertion tip, as well as permitting each of the first and second frustoconical portions to fix the cannula in position during insemination[[,]] without disturbing the animal.  
9. (currently amended) The artificial insemination device according to claim 7, wherein said cannula 
13. (currently amended) The artificial insemination device according to claim 10, wherein the first frustoconical portion is .  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nihouarn (FR 2889052 A1).
Referring to claim 1: Nihouarn teaches an artificial insemination device for animals (see translation page 1, lines 13-20), comprising: a cannula (see figures 16-17, #4); an insertion tip (see figures 16-17, #41) placed on one of the ends of the cannula, said insertion tip having one or more holes (see figures 16-17; translation page 4, lines 160-163); and a fixing element (see figures 16-17, #5) placed on the cannula, wherein said fixing element comprises a tubular portion (see figures 16-17; wherein portions 5a/5b are connected to the tubular portion), a relatively smaller first frustoconical portion (see figures 16-17, #5b) and a relatively larger second frustoconical portion (figures 16-17, #5a; translation page 7, lines 249-251), and the fixing element is disposed to be offset by a distance from the insertion tip (see figures 16-17; wherein it is clear the frustoconical portions, #5a/5b, are offset by a distance from the insertion tip since the frustoconical portions are not disposed on the insertion tip), to permit the fixing element to fix the cannula in position inside a body of a uterus of a subject animal after the insertion tip is inserted into the body of the uterus (see translation page 5, line 200-page 6, line 211; page 7, lines 249-251; wherein it is clear that the frustoconical portions of the fixing element are fully capable of assisting in fixing the cannula in position inside the body of the uterus when positioned adjacent the opening of the cervix).  
Nihouarn is silent to the relatively smaller first frustoconical portion is closer than the relatively larger second frustoconical portion to the insertion tip, however, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to make a simple modification to the arrangement of the first and second frustoconical portions of Nihouarn such that the relatively smaller first frustoconical portion is closer to the insertion tip, since Applicant has not disclosed that having the first frustoconical portion closer to the insertion tip provides an advantage, is done for a particular purpose, or solves a stated 
The examiner notes, that the limitation following the "to permit" clause of the claim limitation "to permit the fixing element to fix the cannula in position inside a body of a uterus of a subject animal after the insertion tip is inserted into the body of the uterus" is not given weight since it is merely reciting an intended use of the positively recited structural features of the insemination device. As outlined above Nihouarn teaches the positively recited structural features of the claimed invention which are fully capable of performing the recited intended use.
Referring to claim 2: Nihouarn further teaches said first and second frustoconical portions are made from a flexible material (see figures 16-17; translation page 5, line 200-page 6, line 211; wherein the collar is flexible and folds forward upon removal of the catheter).
Referring to claim 4: Nihouarn further teaches said cannula comprises an indication of insertion (see figures 5-6, #43; translation page 5, lines 194-196).
Referring to claim 5: Nihouarn further teaches the larger diameter end of the first frustoconical portion is smaller than the larger diameter end of the second frustoconical portion (see figure 17).
Referring to claim 7: Nihouarn teaches an artificial insemination device for animals (see translation page 1, lines 13-20), comprising: a cannula (see figures 16-17, #4); an insertion tip (see figures 16-17, #41) disposed on an end of the cannula, said insertion tip having one or more holes (see figures 16-17; translation page 4, lines 160-163); and a fixing element (see figures 16-17, #5) disposed on the cannula, said fixing element comprising a tubular portion (see figures 16-17; wherein portions 5a/5b are connected to the tubular portion), a relatively smaller first frustoconical portion (see figures 16-17, #5b) and a relatively larger second frustoconical portion  (figures 16-17, #5a; translation page 7, lines 249-251), each of the first and second frustoconical portions includes a relatively larger diameter end and a relatively smaller diameter end (see figures 16-17; wherein the smaller diameter end is connected to the tubular portion) and is configured to fix the cannula in position during insemination (see translation page 5, line 200-page 6, line 211; page 7, lines 249-251; wherein it is clear that the frustoconical portions of the fixing element are fully capable of assisting in fixing the cannula in position inside the body of the uterus when positioned adjacent the opening of the cervix), and the diameter of the larger diameter end of the second frustoconical portion is larger than the diameter of the larger diameter end of the first frustoconical portion (see figure 17).  
Nihouarn is silent to the relatively smaller first frustoconical portion is closer than the relatively larger second frustoconical portion to the insertion tip, however, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to make a simple modification to the arrangement of the first and second frustoconical 
The examiner notes, that the limitation following the "configured to" clause of the claim limitation "configured to fix the cannula in position during insemination" is not given weight since it is merely reciting an intended use of the positively recited structural features of the insemination device. As outlined above Nihouarn teaches the positively recited structural features of the claimed invention which are fully capable of performing the recited intended use.
Referring to claim 9: Nihouarn further teaches said cannula comprises an indication of insertion (see figures 5-6, #43; translation page 5, lines 194-196).
Claims 3, 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nihouarn in view of Bruhan et al. (FR 2776505 A1) (Bruhan). 
Referring to claim 3: With regards to claim 1 above, Nihouarn further teaches each of said first and second frustoconical portions has a relatively larger diameter end and a relatively smaller diameter end (see figures 16-17; wherein the smaller diameter end is connected to the tubular portion), such that in a first orientation during insertion of the cannula, the relatively larger diameter end is farther than the relatively smaller end from the insertion tip (see figures 16-17; translation page 5, line 200-page 6, line 211). Nihouarn further teaches each collar consists of portion interconnected by lines of weakness (see page 7, lines 249-251) and that during removal of the cannula the collar folds forward to avoid potential trauma (translation page 5, line 200-page 6, line 211; wherein the ends with a larger diameter fold forward to avoid trauma on removal) but does not sufficiently describe the “fold[ing] forward” such that during removal of the cannula the frustoconical portions are in a second orientation wherein said ends with a larger diameter are closer to the insertion tip. 
Bruhan teaches an artificial insemination device for animals (see translation page 1, line 13) comprising fixing element (see figure 1, #3; page 2, lines 75-78) comprising a tubular portion (see figure 1, #32; page 3, lines 81-82) and a frustoconical portion (see figure 1, #31/310-311; page 3, lines 89-104), wherein the frustoconical portion is formed of a flexible material and a zone of weakness (see figure 1, #310; page 3, lines 95-101) and wherein the frustoconical portion includes an end with a larger diameter (see figure 1, #311) and an end with a smaller diameter (see figure 1, #310), and in a first orientation during insertion of the device, said end with a larger diameter are farther from a tip (see figures 1-4; wherein the tip is generally designated as element #30; page 3, line 113-page 4, lines 127) and in a second orientation during 
Referring to claim 8: With regards to claim 7 above, Nihouarn further teaches said first and second frustoconical portions are made from a flexible material (see figures 16-17; translation page 5, line 200-page 6, line 211; wherein the collar is flexible and folds forward upon removal of the catheter), to permit each of the first and second frustoconical portions to have a first orientation during insertion of the cannula in which the relatively larger diameter end is farther than the relatively smaller end from the insertion tip (see figures 16-17; translation page 5, line 200-page 6, line 211) such that the frustoconical portions are fully capable of fixing the cannula in position during insemination, without disturbing the animal (see translation page 5, line 200-page 6, line 211; page 7, lines 249-251; wherein it is clear that the frustoconical portions of the fixing element are fully capable of assisting in fixing the cannula in position inside the body of the uterus when positioned adjacent the opening of the cervix without disturbing the animal). Nihouarn further teaches each collar consists of portion interconnected by lines of weakness (see page 7, lines 249-251) and that during removal of the cannula the collar folds forward to avoid potential trauma (translation page 5, line 200-page 6, line 211; wherein the ends with a larger diameter fold forward to avoid trauma on removal) but does not sufficiently describe the “fold[ing] forward” such that during removal of the cannula the 
Bruhan teaches an artificial insemination device for animals (see translation page 1, line 13) comprising fixing element (see figure 1, #3; page 2, lines 75-78) comprising a tubular portion (see figure 1, #32; page 3, lines 81-82) and a frustoconical portion (see figure 1, #31/310-311; page 3, lines 89-104), wherein the frustoconical portion is formed of a flexible material and a zone of weakness (see figure 1, #310; page 3, lines 95-101) and wherein the frustoconical portion includes an end with a larger diameter (see figure 1, #311) and an end with a smaller diameter (see figure 1, #310), and in a first orientation during insertion of the device, said end with a larger diameter are farther from a tip (see figures 1-4; wherein the tip is generally designated as element #30; page 3, line 113-page 4, lines 127) and in a second orientation during removal of the device, said end with a larger diameter are closer to the tip (see figures 5-6; page 4, lines 128-134). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frustoconical portions of Nihouarn to reverse on themselves upon removal of the device like taught by Bruhan in order to maintain a seal during removal of the device to aid in preventing discharge of semen (see Bruhan page 4, lines 128-134).
The examiner notes, that the limitation following the "permitting" clause of the claim limitation “permitting each of the first and second frustoconical portions to fix the cannula in position during insemination, without disturbing the animal" is not given weight since it is merely reciting an intended use of the positively recited structural features of the insemination device. As outlined above Nihouarn, as modified by Bruhan, teaches the positively recited 
Referring to claim 10: Nihouarn teaches an artificial insemination device for animals (see translation page 1, lines 13-20), comprising: a cannula (see figures 16-17, #4) fully capable of being inserted in a cervix of an animal to be inseminated (see translation page 5, line 200-page 6, line 211); an insertion tip placed on one of the ends of the cannula (see figures 16-17, #41), said insertion tip having one or more holes (see figures 16-17; translation page 4, lines 160-163); and a fixing element (see figures 16-17, #5) placed on the cannula, said fixing element comprising a tubular portion (see figures 16-17; wherein portions 5a/5b are connected to the tubular portion), a first frustoconical portion (see figures 16-17, #5b) and a second frustoconical portion (figures 16-17, #5a; translation page 7, lines 249-251), wherein each of said first frustoconical portion and second frustoconical portion is made from a flexible material (see figures 16-17; translation page 5, line 200-page 6, line 211; wherein the collar is flexible and folds forward upon removal of the catheter) and is fully capable of fixing the cannula in position during insemination (see translation page 5, line 200-page 6, line 211; page 7, lines 249-251; wherein it is clear that the frustoconical portions of the fixing element are fully capable of assisting in fixing the cannula in position inside the body of the uterus when positioned adjacent the opening of the cervix), and each of said first frustoconical portion and second frustoconical portion includes an end with a larger diameter and an end with a smaller diameter (see figures 16-17; wherein the smaller diameter end is connected to the tubular portion), and in a first orientation during insertion of the cannula, said ends with a larger diameter are farther from the insertion tip (see figures 16-17; translation page 5, line 200-page 6, line 211). Nihouarn further teaches each collar consists of portion interconnected by lines of weakness (see page 7, lines 
Bruhan teaches an artificial insemination device for animals (see translation page 1, line 13) comprising fixing element (see figure 1, #3; page 2, lines 75-78) comprising a tubular portion (see figure 1, #32; page 3, lines 81-82) and a frustoconical portion (see figure 1, #31/310-311; page 3, lines 89-104), wherein the frustoconical portion is formed of a flexible material and a zone of weakness (see figure 1, #310; page 3, lines 95-101) and wherein the frustoconical portion includes an end with a larger diameter (see figure 1, #311) and an end with a smaller diameter (see figure 1, #310), and in a first orientation during insertion of the device, said end with a larger diameter are farther from a tip (see figures 1-4; wherein the tip is generally designated as element #30; page 3, line 113-page 4, lines 127) and in a second orientation during removal of the device, said end with a larger diameter are closer to the tip (see figures 5-6; page 4, lines 128-134). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frustoconical portions of Nihouarn to reverse on themselves upon removal of the device like taught by Bruhan in order to maintain a seal during removal of the device to aid in preventing discharge of semen (see Bruhan page 4, lines 128-134).
Referring to claim 11: Nihouarn further teaches said cannula comprises an indication of insertion (see figures 5-6, #43; translation page 5, lines 194-196).
Referring to claim 12: Nihouarn further teaches the larger diameter end of the first frustoconical portion is smaller than the larger diameter end of the second frustoconical portion (see figure 17).
Referring to claim 13: Nihouarn further teaches the first frustoconical portion is relatively smaller than the second frustoconical portion (see figures 16-17). Nihouarn, as modified by Bruhan, is silent to the relatively smaller first frustoconical portion is closer than the relatively larger second frustoconical portion to the insertion tip, however, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to make a simple modification to the arrangement of the first and second frustoconical portions of Nihouarn, as modified by Bruhan, such that the relatively smaller first frustoconical portion is closer to the insertion tip, since Applicant has not disclosed that having the first frustoconical portion closer to the insertion tip provides an advantage, is done for a particular purpose, or solves a stated problem, merely stating that the relatively smaller first frustoconical portion is “preferably” arranged closer to the tip (see page 3, lines 32-33; pages 5-6 “Description of a preferred embodiment”). Additionally, applicant states that despite “the fact that reference has been made to a specific embodiment of the invention, it is evident for the person skilled in the art that numerous variations and changes may be made be made to the artificial insemination device for animals described, and that all the aforementioned details may be substituted by other technically equivalent ones, without detracting from the scope of protection” (see page 6, lines 12-17), therefore, one of ordinary skill in the art would have expected the device of Nihouarn, as modified by Bruhan, to perform equally well with either the first or the second frustoconical portions closest to the insertion tip because both arrangements would perform the same function 

Response to Arguments
In response to applicant’s argument, see page 8 filed 10 February 2022 and pages 9-10 filed 28 February 2022, that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation for rearranging the frustoconical portions of Nihouarn comes from a knowledge generally available to one of ordinary skill in the art. As outlined above, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to modify the arrangement of the first and second frustoconical portions of Nihouarn such that the first frustoconical portion is closer to the insertion tip, since Applicant has not disclosed that having the first frustoconical portion closer to the insertion tip provides an advantage, is done for a particular purpose, or solves a stated problem, merely stating that the first frustoconical portion is “preferably” arranged closer to the tip, which inherently discloses an embodiment in which the larger frustoconical portion is arranged closer to the tip. Additionally, applicant discloses that despite “the fact that reference has been made to a specific embodiment of the invention, it is evident for the person skilled in the art that numerous variations and 
In response to applicant’s arguments, see page 10 filed 28 February 2022, that the proposed modification is not merely a matter of design choice, the examiner respectfully disagrees. As previously stated, Applicant has not disclosed that having the first frustoconical portion closer to the insertion tip provides an advantage, is done for a particular purpose, or solves a stated problem, merely stating that the first frustoconical portion is “preferably” arranged closer to the tip, which inherently discloses an embodiment in which the larger frustoconical portion is arranged closer to the tip. Additionally, applicant discloses that despite “the fact that reference has been made to a specific embodiment of the invention, it is evident for the person skilled in the art that numerous variations and changes may be made be made to the artificial insemination device for animals described, and that all the aforementioned details may be substituted by other technically equivalent ones, without detracting from the scope of protection” (see page 6, lines 12-17). Therefore, it is evident to one of ordinary skill in the art that it is a matter of design choice as to the configuration of the first and second frustoconical portions since either configuration would perform equally well because both configurations would perform the same function of “obstruct[ing] flow of semen out of the uterus” by enabling 
In response to applicant’s comment that the “Examiner agreed in the February 24, 2022 Examiner-initiated telephone interview, when the collars 5a, 5b are deployed in the expanded form, it is intended by Nihouarn (I) that the larger collar (5a) that is fixed to the portion of the inner wall of the uterus surrounding the mouth 212 to block the mouth (212) of the uterus 3 and operate as obstruction means or seal to prevent reflux or backflow of ejected semen from the body of the uterus (3) into the cervix (2) and (II) that the smaller collar (5a) is configured with dimensions to block the ring portion 211 of the cervix”, the examiner respectfully disagrees. The examiner agrees that the purpose of the device of Nihouarn is to provide a seal between the uterus and cervix to prevent back flow of ejected semen, however, there was no agreement as to the exact placement of either the collars (5a/5b). During the interview there was a lot of speculative discussion directed to the operation and placement of the device of Nihouarn, however, as pointed out by the examiner during these discussions, Nihouarn does not provide adequate written description to the exact placement of the insemination device during use. Furthermore, such a discussion is drawn to the intended use of the Nihouarn device, given the instant application is drawn to an insemination device, the intended use of the device is not given patentable weight when the prior art device teaches the positively recited structural elements of the claim and is fully capable of performing the intended use. As outlined above, Nihouarn teaches the positively recited elements of the claimed device and would be fully capable of performing the recited intended use.
 In response to applicant’s arguments, see page 11-14 filed 28 February 2022, that Nihouarn fails to suggest the claimed orientation during insertion and orientation during removal 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791